Citation Nr: 1632659	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlment to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a right ear disability, to include otitis media and eustachian tube dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Air Force from December 1959 to October 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

The Board notes the RO denied service connection for tinnitus in August 2010 and the Veteran submitted a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's tinnitus in an August 2015 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Board remanded the issue on appeal for additional development in July 2015. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A bilateral hearing loss disability did not manifest in-service, or within the first post-service year, and is not shown to be causally or etiologically related to service.

2. A right ear disability to include otitis media and eustachian tube dysfunction did not manifest in-service, or within the first post-service year, and is not shown to be casually or etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for a right ear disability, to include otitis media and eustachian tube dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Substantial Compliance  with Prior Remand

In a July 2015 decision, the Board remanded the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for a right ear disability, to include otitis media and eustachian tube dysfunction, for additional development and to provide the Veteran with another VA examination. See July 2015 BVA remand. Notice was provided to the Veteran in September 2015, regarding submitting lay evidence, and any additional evidence not of record, including private treatment records. See September 4. 2015 VA correspondence. The Veteran was afforded a VA audiological examination in October 2015. As such, additional development was completed and the Veteran was afforded a VA examination, the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In light of the above development, the Board finds that there has been substantial compliance with the July 2015 remand.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
VA issued a notice letter in December 2009, prior to the unfavorable adjudication in August 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in August 2010 and October 2015. 

The Veteran was afforded a  VA examination and opinion in August 2010, which was inadequate. As to the Veteran's bilateral hearing loss disability the examiner failed to address the in-service audiometric findings and did not provide an adequate opinion as to hearing loss in the Veteran's left ear. As to the Veteran's claim for a right ear disability to include otitis media and eustachian tube dysfunction, the examination and opinion were inadequate. The examiner noted the Veteran's treatment in-service, however noted such was not related to his current disability, noting the huge amount of time between active service and private treatment records. A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). As, such the board finds the August 2010 examination and opinion to be of no probative value.   

The Veteran was afforded another examination in October 2015. The examinations and opinions in October 2015 were adequate, as to bilateral hearing loss and a right ear disability to include otitis media and eustachian tube dysfunction, because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a bilateral ear hearing loss disability and right ear disability to include otitis media and eustachian tube dysfunction. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307(4), 3.309(a). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

The Board notes that service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. 

Further, the Board notes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

IV. Analysis

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability and service connection for a right ear disability to include otitis media and eustachian tube dysfunction. Each claim for service connection will be discussed separately. For the reasons provided below, the Board finds that service connection for a bilateral hearing loss disability and service connection for a right ear disability to include otitis media with eustachian tube dysfunction, is not warranted on a direct or presumptive basis. 

A. Bilateral Hearing Loss Disability

First, the medical evidence of record reflects that the Veteran has been diagnosed with right ear sensorineural hearing loss and left ear mixed hearing loss and therefore the first element for service connection (a current disability) has been met. 

Concerning the second element, there is evidence of an in-service injury, event or disease. The Veteran has consistently stated his symptoms of hearing loss are a result of in-service noise exposure. The Veteran reports exposure to noise on the flight line and when assigned to the 5101 transportation squadron. Further, the Veteran has reported experiencing ongoing ear infections since service. The RO has conceded the Veteran's in-service noise exposure based on his military occupational specialty (MOS) and assignment to the 5101 transportation squadron. 

The Veteran's service treatment records (STRs) note audiometric findings from January 1960, a few weeks after entering active service. On the authorized audiological evaluation in January 1960, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
-5 (5)
20 (30)
5 (10)
LEFT
20 (35)
10 (20)
-5 (5)
10 (20)
5 (10)

The Board notes the Veteran's audiological examination at entrance in January 1960 is presumed to be reported in standards set forth by the American Standards Association (ASA). Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. The ASA results are the figures on the left of each column and are not in parentheses. The ISO conversations are provided above in parentheses. 

The Veteran's report of medical examination at separation is negative for any abnormalities or diagnosis as to his ears. See September 9, 1963 Report of Medical Examination. At separation the Veteran did not report any ear, nose or throat trouble. See September 1964 Report of Medical History. In light of the Veteran's consistent statements and the evidence of record, including the conceded hazardous noise exposure in-service, there is credible evidence indicating an in-service, event, injury or disease occurred. As such the Board finds the second element an in-service event, injury or disease is satisfied. 

Next turning to the third element of service connection, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is casually related to his active service. The Veteran has consistently stated his hearing loss is related to and a result of his in-service noise exposure. The Veteran is competent to report his symptoms experienced since service; however, the Veteran is not competent to opine as to the presence of a causal relationship between his hearing loss disability and service, as to do so in this case requires medical expertise.  Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, private treatment records from February 2004 forward note mild, primarily conductive hearing loss in the Veteran's right ear and sensorineural hearing loss in the left ear. See February 9, 2004 Audiological Evaluation. The Veteran reported trouble hearing in his left ear, and plugging and popping sensations in both ears. It was noted the Veteran has had several known ear infections. A significant history of noise exposure while working as a machine mechanic, after his active service, prior to retirement, was noted. Id. 

Treatment records from November 2008 note continued complaints of ear discharge and pain in the Veteran's right ear. See November 18, 2008 private treatment. Private treatment records note ongoing follow-up for the Veteran's chronic otitis media and eustachian tube dysfunction in his right ear. 

The Veteran was afforded a VA examination in August 2010. The VA examiner found the Veteran had mild sensorineural hearing loss in the left ear and mixed hearing loss in the right ear. See August 2010 VA examination. On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
45
LEFT
40
35
25
25
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear. The examiner noted at the time of the examination the Veteran had a right ear infection and was started on antibiotics two days prior. An opinion provided by an ear, nose and throat specialist, noted that it is less likely than not that the Veteran's current right ear otitis media, is related to his in-service right ear treatment. The examiner noted the absence of complaints or a diagnosis at separation and an absence of treatment records until February 2004. The VA examination and opinion in August 2010 was inadequate, as the examiner failed to consider all the evidence of record and did not provide a complete opinion. The examiner failed to address the in-service audiometric findings and did not provide an adequate opinion as to hearing loss in the Veteran's left ear. As a result, the Board finds this opinion is not entitled to probative weight. 

The Veteran was afforded a second VA examination in October 2015.  The Veteran had sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  See October 2015 VA examination. On the authorized audiological evaluation in October 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
30
35
LEFT
45
35
30
20
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear. The examiner noted the Veteran's hearing loss in the left and right ear, in January 1960, shortly after entrance. At separation in September 1963, the examiner noted the Veteran was given a whispered voice test which is not reliable evidence of normal hearing or a hearing impairment. The examiner noted a review of medical literature from the Institute of Medicine (2006), which stated that if documentation of hearing loss at discharge from the military is missing, it is nearly impossible to determine whether hearing loss derived later in life by audiometric testing is the result of noise exposure during prior military service. The examiner noted that it would be speculative to determine whether there was any aggravation of the Veteran's pre-existing hearing loss evident in-service, or any other potential etiologies, and as such the etiology of hearing loss cannot be determined based on a reasonable degree of certainty. Id. Further the examiner noted that after a review of the medical literature the most pronounced effects of noise exposure on pure-tone thresholds are measurable immediately following exposure, and there is an insufficient basis to conclude that permanent hearing loss is directly attributable to noise exposure that develops long after such exposure. The examiner's opinion was based on a thorough audiological examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his active service. The Veteran's lay statements regarding his noise exposure in-service and subsequent symptoms are credible but as discussed above the Veteran is not competent to opine as to the presence of a causal relationship. Jandreau, 492 F.3d at 1377. VA and private treatment records associated with the claims file are silent for any indication that the Veteran's bilateral hearing loss disability is related to service. The VA examination and opinion from October 2015, is highly probative and entitled to significant weight. It is against a finding of a causal connection between the Veteran's bilateral hearing loss disability and his active service. Thus, the third element has not been met, and direct service connection for a bilateral hearing loss disability is not warranted. 38 C.F.R. § 3.303.

Next, the Veteran's bilateral hearing loss disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309.  The Veteran has been diagnosed with sensorineural hearing loss in the left ear and mixed hearing loss in the right ear, and is therefore eligible for presumptive service connection. 38 C.F.R. §§ 3.307, 3.309(a). However, the preponderance of the evidence is against finding that the Veteran's hearing loss disability manifested to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). The Veteran separated from service in October 1963. The first evidence of record indicating hearing loss was in February 2004, when the Veteran reported trouble hearing, ongoing popping and plugging, and reoccurring ear infections in his right ear. This far exceeds the one year presumptive period. The Board finds that the Veteran's current bilateral hearing loss disability did not manifest within the one year period after service. Accordingly, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).  

Finally, the Veteran's bilateral hearing loss disability cannot be service-connected on the basis of continuity of symptomatology. Again sensorineural hearing loss is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, continuity of symptomatology has not been shown in this case.  The Veteran has reported experiencing ongoing symptoms of hearing loss since service, and while the Veteran is competent to report his symptoms such assertions are not probative in light of the conflicting evidence. 

There is no credible evidence that the Veteran's current bilateral hearing loss was present in-service, or thereafter until the Veteran sought treatment in February 2004. In service, the Veteran received treatment for a right ear infection in June 1961. See June 22, 1961 STR. Follow-up in July 1961, noted that the Veteran's right ear had greatly improved. See July 11, 1961 STR. The Board notes at separation, the Veteran did not note any ear, nose or throat trouble and the report of medical examination at separation is negative for any abnormalities or diagnosis of the ears. See September 9, 1963 Report of Medical Examination. The VA examiner in October 2015 noted that it would be speculative to determine whether there was any aggravation of the Veteran's pre-existing hearing loss evident in-service, or any other potential etiologies, and as such the etiology of hearing loss cannot be determined based on a reasonable degree of certainty. Id. In light of these inconsistencies the Board finds that the Veteran's statement that his current bilateral hearing loss disability  and symptoms of such began in-service and consistently continued thereafter are outweighed by the other evidence of record, including the negative examination at separation and the opinion of the VA examiner. 

The earliest indication of treatment for a bilateral hearing loss disability of record was in February 2004. In which the Veteran noted worsening hearing in his left ear for the past several years and plugging and popping in both of his ears. See February 9, 2004 private treatment record. Further the Veteran reported significant past noise exposure as a machine mechanic, after service, prior to his retirement. As a result, service connection based on continuity of symptomology is not warranted. 38 C.F.R. § 3.307, 3.309(a); Walker, 708 F. 3d 1331.

The Board notes the Veteran's representative's argument in the June 2016 informal hearing presentation that the Veteran's claim for service connection for bilateral hearing loss and for service connection for a right ear disability, to include otitis media, is based on the same in-service events which also caused his tinnitus. As discussed above, entitlement to service connection for tinnitus was granted in an August 2015 rating decision. The representative noted the Veteran's current bilateral hearing loss and right ear otitis media, his in-service noise exposure and treatment, and argued that his claim should be granted based on the evidence of record. The representative noted that the majority of hearing impairments appear gradually, making it more difficult to pinpoint the time frame and cause of specific exposure. Further, the representative noted there is significant evidence to support the claims and the Veteran should be given the benefit of the doubt. VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board.  The Veteran's representative is not competent to provide a medical opinion, which it has attempted to do in its argument.  Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2015). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Although the Veteran has established a current disability and an in-service event, the preponderance of the evidence weighs against finding that the Veteran's bilateral hearing loss disability is causally related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. For these reasons, the claim is denied.

B. 
Right Ear Disability, to Include Otitis Media and Eustachian Tube Dysfunction

The Veteran contends he is entitled to service connection for a right ear disability, to include otitis media and eustachian tube dysfunction. The Veteran reports that his current right ear disability is a result of ear infections treated in-service which continued post-service. For the reasons provided below, the Board finds that service connection for a right ear disability, to include otitis media, is not warranted on a presumptive or direct basis.

The first element of service connection (a current diagnosis) is met. The medical evidence of record reflects that the Veteran has a diagnosis of right ear otitis media and eustachian tube dysfunction. See October 2015 VA examination. 

Concerning the second element, there is evidence of an in-service injury, event, or disease. The Veteran contends that his current right ear otitis media is a result of his in-service ear infections and treatment for such. The Veteran's STRs indicate he sought treatment for a right ear infection in June 1961 and had been experiencing symptoms for 4 days, otitis externa of the right ear was noted. See June 22, 1961 STR. Follow-up treatment noted the Veteran's right ear was red, swollen and loaded with debris. See June 28, 1961 STR. The ear was washed and cleaned. Id. Follow-up in July 1961, noted the right ear had greatly improved. See July 11, 1961 STR. There are no additional complaints or treatment as to the Veteran's right ear while in-service. At separation in September 1963, the report of medical examination noted the Veteran's ears were normal. See September 9, 1963 Report of Medical Examination. On the report of medical history the Veteran noted no ear, nose or throat trouble. See September 9. 1963 Report of Medical History. In light of the Veteran's consistent statements and the evidence of record there is credible evidence indicating there was an in-service event, injury or disease and thus the Board finds that the second element of service connection an in-service, event injury or disease has been met. 

Turning to the third element of service connection, the Board finds the preponderance of the evidence is against a finding that the Veteran's current otitis media with eustachian tube dysfunction is causally related to his active service. The Veteran has consistently stated that his otitis media is related to his active service; the Veteran, however, is not competent to opine as to the presence of a causal relationship between his disability and service, as to do so in this case requires medical expertise.  Jandreau, 492 F.3d at 1377.

Examining the medical evidence, private treatment records have been associated with the claims file. Private treatment records note ongoing treatment and follow-up for chronic otitis media and eustachian tube dysfunction. An audiological evaluation in February 2004 noted a several year history of plugging and popping in the Veteran's ears and a past history of ear infections. See February 9, 2004 audiological evaluation. The audiologist noted that testing showed a flat tympanogram in the right ear, consistent with abnormal conditions such as fluid in the ear. Id. 

Private treatment in April 2005 notes ongoing follow-up after placement of a pressure equalization tube secondary to eustachian tube dysfunction in the Veteran's right ear. See April 4, 2005 private treatment. Treatment in November 2006 noted continued follow-up for the right sided pressure equalization tube. See November 16, 2006 private treatment. Then treatment records from May 2008, noted continued follow-up for the Veteran's eustachian tube dysfunction, chronic otitis media and non-allergic rhinitis. See May 29, 2008 private treatment record. 

The Veteran was afforded a VA examination in June 2010. The VA examination and opinion in August 2010 was inadequate. In an addendum opinion the examiner noted that the Veteran's hearing loss and right ear otitis media were documented as starting after his discharge from active service. The examiner noted the Veteran's treatment in-service, however noted such was not related to his current disability, noting the huge amount of time between active service and treatment records. A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). As a result, the Board finds this opinion is not entitled to probative weight. 

The Veteran was afforded a second VA examination in October 2015.  The Veteran had a diagnosis of right ear otitis media with eustachian tube dysfunction. See October 2015 VA examination. The examiner noted the Veteran's in-service diagnosis of right ear otitis externa which is not etiologically related to the Veteran's chronic and serious right ear otitis media. The examiner distinguished the otitis externa, which the Veteran experienced in-service as a different pathophysiologic process. The examiner noted the Veteran's reported symptoms of plugging and popping in his ears are symptoms of eustachian tube dysfunction. The examiner distinguished between the Veteran's current diagnosis from his in-service incidence of acute and transient externa otitis in 1961. The examiner noted no connection between this in-service event and his current disability. Further, the examiner noted that the Veteran's current symptoms are indicative of an eustachian tube dysfunction, which the examiner attributed to a chronic inferior turbinate hypertrophy which is most commonly a result of allergic rhinitis. The examiner's opinion was based on a thorough examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value.

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's right ear otitis media with eustachian tube dysfunction and his active service. The Veteran's lay statements regarding his ongoing ear infections since service are credible but as discussed above the Veteran is not competent to opine as to the presence of a causal relationship. Jandreau, 492 F.3d at 1377. Private treatment records associated with the claims file are silent for any indication that the Veteran's right ear disability, to include otitis media with eustachian tube dysfunction is related to service. The VA examination and opinion from October 2015, is highly probative and entitled to significant weight. Moreover, the competent and credible evidence of record does not support a finding of a causal connection between the Veteran's right ear disability and his active service.  Thus, the third element has not been met, and direct service connection for a right ear disability is not warranted. 38 C.F.R. § 3.303.

As a final matter, the Veteran's right ear otitis media is not a listed chronic disease under 38 C.F.R. §§ 3.307, 3.309(a). Therefore, service connection is not warranted on a presumptive basis. Likewise, as the provisions regarding continuity of symptomatology require that the disease be a listed chronic disease, that provision is also inapplicable.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

In short, although the Veteran has established a current disability, and an in-service injury, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a right ear disability, to include otitis media and eustachian tube dysfunction is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


